EXHIBIT 10.68

 

SECOND LOAN MODIFICATION AGREEMENT

 

This Second Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of March 28, 2005, by and between SILICON VALLEY BANK, a
California-chartered bank, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 400 Madison Avenue, Suite 15A, New York, New York 10017 (“Bank”) and AXS-ONE
INC., a Delaware corporation with its chief executive office located at 301
Route 17 North, Rutherford, New Jersey 07070 (“Borrower”).

 


1.             DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. AMONG OTHER
INDEBTEDNESS AND OBLIGATIONS WHICH MAY BE OWING BY BORROWER TO BANK, BORROWER IS
INDEBTED TO BANK PURSUANT TO A LOAN ARRANGEMENT DATED AS OF AUGUST 11, 2004,
EVIDENCED BY, AMONG OTHER DOCUMENTS, A CERTAIN LOAN AND SECURITY AGREEMENT DATED
AS OF AUGUST 11, 2004, BETWEEN BORROWER AND BANK, AS AMENDED PURSUANT TO A
CERTAIN FIRST LOAN MODIFICATION AGREEMENT DATED AS OF JANUARY 27, 2005 (AS
AMENDED, THE “LOAN AGREEMENT”). CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED
HEREIN SHALL HAVE THE SAME MEANING AS IN THE LOAN AGREEMENT.


 


2.             DESCRIPTION OF COLLATERAL.  REPAYMENT OF THE OBLIGATIONS IS
SECURED BY THE COLLATERAL AS DESCRIBED IN THE LOAN AGREEMENT (TOGETHER WITH ANY
OTHER COLLATERAL SECURITY GRANTED TO BANK, THE “SECURITY DOCUMENTS”).


 

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

 


3.             DESCRIPTION OF CHANGE IN TERMS.


 


A.                                   MODIFICATIONS TO LOAN AGREEMENT.


 


1.                                       THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING SECTION 6.6 THEREOF, ENTITLED “FINANCIAL COVENANTS”:


 

“6.6        Financial Covenants.

 

(a)           Adjusted Quick Ratio.  Borrower shall maintain at all times, to be
tested as of the last day of each: (i) quarter, and (ii) month when a Credit
Extension is requested or Obligations are outstanding, a ratio of Quick Assets
to Current Liabilities minus Deferred Revenue of at least 1.75 to 1.0.

 

 (b)          EBITDA.  Borrower shall maintain, to be tested as of the last day
of each quarter:  (i) beginning with the quarter ending September 30, 2004,
EBITDA of at least: (A) ($500,000.00), for the three (3) month period ending
September 30, 2004, (B) ($3,400,000.00), for the six (6) month period ending
December 31, 2004, (C) $500,000.00, for the three (3) month period ending March
31, 2005, (D) $1,000,000.00, for the six (6) month period ending June 30, 2005,
(E) $1,500,000.00, for the nine (9) month period ending September 30, 2005, (F)
$2,000.000.00 for the twelve (12) month period ending December 31, 2005, (G)
$500,000.00, for the three (3) month period ending March 31, 2006, and (H)
$1,000,000.00 for the six (6) month period ending June 30, 2006, and (ii)
beginning with the quarter ending June 30, 2005 and for each calendar quarter
thereafter, EBITDA of at least $1.00, provided, however, that at any time or
times during any one (1) quarter ending June 30, 2005 and thereafter through
December 31, 2005, Borrower may have a maximum net EBITDA loss of no greater
than $500,000,00 so long as the required EBITDA in clause (i) for the period
ending in the quarter in which the loss was sustained continues to be
satisfied.”

 

--------------------------------------------------------------------------------


 

and inserting in lieu thereof the following:

 

“6.6        Financial Covenants.

 

(a)           Adjusted Quick Ratio.  Borrower shall maintain at all times, to be
tested as of the last day of each: (i) quarter, and (ii) month when a Credit
Extension is requested or Obligations are outstanding, a ratio of Quick Assets
to Current Liabilities minus Deferred Revenue of at least 1.75 to 1.0.
Notwithstanding the foregoing, from the period commencing on the 2005 Closing
Date and ending on November 30, 2005, Borrower shall maintain at all times, to
be tested as of the last day of each: (i) quarter, and (ii) month when a Credit
Extension is requested or Obligations are outstanding, a ratio of Quick Assets
to Current Liabilities minus Deferred Revenue of at least 1.50 to 1.0.

 

(b)           EBITDA.  Borrower shall maintain, to be tested as of the last day
of each quarter, beginning with the quarter ending September 30, 2004, EBITDA of
at least: (A) ($500,000.00), for the three (3) month period ending September 30,
2004, (B) ($3,400,000.00), for the six (6) month period ending December 31,
2004, (C) ($2,900,000.00), for the three (3) month period ending March 31, 2005,
(D) ($2,400,000.00), for the six (6) month period ending June 30, 2005, (E)
($1,800,000.00), for the nine (9) month period ending September 30, 2005, (F)
($100,000.00) for the twelve (12) month period ending December 31, 2005, (G)
$500,000.00, for the three (3) month period ending March 31, 2006, and (H)
$1,000,000.00 for the six (6) month period ending June 30, 2006.”

 


2.                                       THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING TEXT APPEARING IN THE DEFINITION OF “ELIGIBLE ACCOUNTS”
APPEARING IN SECTION 13.1, THEREOF:


 

“(a)         Accounts that the account debtor has not paid within ninety (90)
days of invoice date;

 

(b)           Accounts for an account debtor, fifty percent (50%) or more of
whose Accounts have not been paid within ninety (90) days of invoice date;

 

(c)           Credit balances over ninety (90) days from invoice date;

 

(d)           That portion of Accounts for an account debtor, including
Affiliates, whose total obligations to Borrower exceed thirty percent (30%) of
all Accounts, except for Pfizer, for which the percentage shall be forty percent
(40%) for the amounts that exceed that percentage, unless Bank otherwise
approves in writing;”

 

and inserting in lieu thereof the following:

 

“(a)         Accounts that the account debtor has not paid within ninety (90)
days of invoice date (except for accounts with respect to which Sun Microsystems
is the account debtor which shall be one hundred twenty (120) days of invoice
date);

 

(b)           Accounts for an account debtor, fifty percent (50%) or more of
whose Accounts have not been paid within ninety (90) days of invoice date
(except for such accounts with respect to which Sun Microsystems is the account
debtor, which shall be one hundred twenty (120) days of invoice date);

 

(c)           Credit balances over ninety (90) days from invoice date;

 

--------------------------------------------------------------------------------


 

(d)           That portion of Accounts for an account debtor, including
Affiliates, whose total obligations to Borrower exceed thirty percent (30%) of
all Accounts, except for (i) Sun Microsystems, for which the percentage shall be
thirty-five percent (35%), and (ii) Pfizer, for which the percentage shall be
forty percent (40%), for the amounts that exceed that percentage, unless Bank
otherwise approves in writing;”

 


3.                                       THE LOAN AGREEMENT SHALL BE AMENDED BY
INSERTING THE FOLLOWING DEFINITION, IN ALPHABETICAL ORDER, IN SECTION 13.1
THEREOF:


 

““2005 Closing Date” is March 28, 2005.”

 


4.                                       THE BORROWING BASE CERTIFICATE
APPEARING AS EXHIBIT C TO THE LOAN AGREEMENT IS HEREBY REPLACED WITH THE
COMPLIANCE CERTIFICATE ATTACHED AS EXHIBIT A HERETO.


 


5.                                       THE COMPLIANCE CERTIFICATE APPEARING AS
EXHIBIT D TO THE LOAN AGREEMENT IS HEREBY REPLACED WITH THE COMPLIANCE
CERTIFICATE ATTACHED AS EXHIBIT B HERETO.


 


4.             FEES.  BORROWER SHALL PAY TO BANK A MODIFICATION FEE EQUAL TO
FIVE THOUSAND DOLLARS ($5,000.00) (THE “MODIFICATION FEE”), WHICH MODIFICATION
FEE SHALL BE DUE ON THE DATE HEREOF AND SHALL BE DEEMED FULLY EARNED AS OF THE
DATE HEREOF. THE BORROWER SHALL ALSO REIMBURSE BANK FOR ALL LEGAL FEES AND
EXPENSES INCURRED IN CONNECTION WITH THIS AMENDMENT TO THE EXISTING LOAN
DOCUMENTS.


 


5.             RATIFICATION OF PERFECTION CERTIFICATE.  BORROWER HEREBY
RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND SINGULAR, THE TERMS AND DISCLOSURES
CONTAINED IN A CERTAIN PERFECTION CERTIFICATE DATED AS OF AUGUST 11, 2004
BETWEEN BORROWER AND BANK, AND ACKNOWLEDGES, CONFIRMS AND AGREES THE DISCLOSURES
AND INFORMATION ABOVE BORROWER PROVIDED TO BANK IN THE PERFECTION CERTIFICATE
HAS NOT CHANGED, AS OF THE DATE HEREOF.


 


6.             AUTHORIZATION TO FILE.  BORROWER HEREBY AUTHORIZES BANK TO FILE
FINANCING STATEMENTS WITHOUT NOTICE TO BORROWER, WITH ALL APPROPRIATE
JURISDICTIONS, AS BANK DEEMS APPROPRIATE, IN ORDER TO FURTHER PERFECT OR PROTECT
BANK’S INTEREST IN THE COLLATERAL, INCLUDING A NOTICE THAT ANY DISPOSITION OF
THE COLLATERAL, BY EITHER THE BORROWER OR ANY OTHER PERSON, SHALL BE DEEMED TO
VIOLATE THE RIGHTS OF THE BANK UNDER THE CODE.


 


7.             CONSISTENT CHANGES.  THE EXISTING LOAN DOCUMENTS ARE HEREBY
AMENDED WHEREVER NECESSARY TO REFLECT THE CHANGES DESCRIBED ABOVE.


 


8.             RATIFICATION OF LOAN DOCUMENTS.  BORROWER HEREBY RATIFIES,
CONFIRMS, AND REAFFIRMS ALL TERMS AND CONDITIONS OF ALL SECURITY OR OTHER
COLLATERAL GRANTED TO THE BANK, AND CONFIRMS THAT THE INDEBTEDNESS SECURED
THEREBY INCLUDES, WITHOUT LIMITATION, THE OBLIGATIONS.


 


9.             NO DEFENSES OF BORROWER.  BORROWER HEREBY ACKNOWLEDGES AND AGREES
THAT BORROWER HAS NO OFFSETS, DEFENSES, CLAIMS, OR COUNTERCLAIMS AGAINST BANK
WITH RESPECT TO THE OBLIGATIONS, OR OTHERWISE, AND THAT IF BORROWER NOW HAS, OR
EVER DID HAVE, ANY OFFSETS, DEFENSES, CLAIMS, OR COUNTERCLAIMS AGAINST BANK,
WHETHER KNOWN OR UNKNOWN, AT LAW OR IN EQUITY, ALL OF THEM ARE HEREBY EXPRESSLY
WAIVED AND BORROWER HEREBY RELEASES BANK FROM ANY LIABILITY THEREUNDER.


 


10.           CONTINUING VALIDITY.  BORROWER UNDERSTANDS AND AGREES THAT IN
MODIFYING THE EXISTING OBLIGATIONS, BANK IS RELYING UPON BORROWER’S
REPRESENTATIONS, WARRANTIES, AND AGREEMENTS, AS SET FORTH IN THE EXISTING LOAN
DOCUMENTS.  EXCEPT AS EXPRESSLY MODIFIED PURSUANT TO THIS LOAN MODIFICATION
AGREEMENT, THE TERMS OF THE EXISTING LOAN DOCUMENTS REMAIN UNCHANGED AND IN FULL
FORCE AND EFFECT.  BANK’S AGREEMENT TO MODIFICATIONS TO THE EXISTING OBLIGATIONS
PURSUANT TO THIS LOAN MODIFICATION AGREEMENT IN NO WAY SHALL OBLIGATE BANK TO
MAKE ANY FUTURE MODIFICATIONS TO THE OBLIGATIONS.  NOTHING IN THIS LOAN
MODIFICATION AGREEMENT SHALL CONSTITUTE A SATISFACTION OF THE OBLIGATIONS.  IT
IS THE INTENTION OF BANK AND BORROWER TO RETAIN AS LIABLE PARTIES ALL MAKERS OF
EXISTING LOAN DOCUMENTS, UNLESS THE PARTY IS EXPRESSLY RELEASED BY BANK IN
WRITING.  NO MAKER WILL BE RELEASED BY VIRTUE OF THIS LOAN MODIFICATION
AGREEMENT.

 

--------------------------------------------------------------------------------


 


11.           COUNTERSIGNATURE.  THIS LOAN MODIFICATION AGREEMENT SHALL BECOME
EFFECTIVE ONLY WHEN IT SHALL HAVE BEEN EXECUTED BY BORROWER AND BANK.

 

--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the State of New York as of the date first written above.

 

BORROWER:

BANK:

 

 

AXS-ONE INC.

SILICON VALLEY BANK

 

 

By:

/s/ J.P. Dwyer

 

By:

/s/ Melissa Stepanis

 

 

 

 

 

 

 

Name:

Joseph P. Dwyer

 

Name:

Melissa Stepanis

 

 

 

 

 

 

 

Title:

CFO

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

BORROWING BASE CERTIFICATE

 

 

 

Borrower:

AXS-ONE INC.

Lender:

Silicon Valley Bank

Commitment Amount:

$4,000,000.00

 

 

ACCOUNTS RECEIVABLE

 

 

 

1. Accounts Receivable Book Value as of

 

$

 

 

2. Additions (please explain on reverse)

 

$

 

 

3. TOTAL ACCOUNTS RECEIVABLE

 

$

 

 

 

 

 

 

ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)

 

$

 

 

4. Accounts over 90 days from invoice date (120 days for Sun Microsystems
accounts)

 

$

 

 

5. Balance of 50% over 90 day accounts (120 days for Sun Microsystems accounts)

 

$

 

 

6. Credit balances over 90 days

 

$

 

 

7. Concentration Limits (30% except: (i) 35% for Sun Microsystems (ii) 40% for
Pfizer)

 

$

 

 

8. Foreign Accounts

 

$

 

 

9. Governmental Accounts

 

$

 

 

10 Contra Accounts

 

$

 

 

11. Promotion or Demo Accounts

 

$

 

 

12. Intercompany/Employee Accounts

 

$

 

 

13. Other (please explain on reverse)

 

$

 

 

14. TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS

 

$

 

 

15. Eligible Accounts (#3 minus #14)

 

$

 

 

16. LOAN VALUE OF ACCOUNTS (80% of #15)

 

$

 

 

 

 

 

 

BALANCES

 

 

 

17. Maximum Loan Amount

 

$

4,000,000.00

 

18. Total Funds Available (Lesser of #17 or #16)

 

$

 

 

19. Present balance owing on Line of Credit

 

$

 

 

20. Outstanding under Sublimits (Letters of Credit, F/X, and Cash Management)

 

$

 

 

21. RESERVE POSITION (#18 minus #19 and #20)

 

$

 

 

 

The undersigned represents and warrants that, this is true, complete and
correct, and that the information in this Borrowing Base Certificate complies
with the representations and warranties in the Loan and Security Agreement
between the undersigned and Silicon Valley Bank.

 

COMMENTS:

 

BANK USE ONLY

 

 

Received by:

 

By:

 

 

 

authorized signer

 

Authorized Signer

 

 

 

 

Date:

 

 

 

Verified:

 

 

 

 

authorized signer

 

 

Date:

 

 

 

Compliance Status:

Yes

No

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

TO:         SILICON VALLEY BANK

FROM:   AXS-ONE INC.

 

The undersigned authorized officer of AXS-ONE INC. certifies that under the
terms and conditions of the Loan and Security Agreement between Borrower and
Bank (the “Agreement”), (i) Borrower is in compliance for the period ending
                            with all required covenants except as noted below
and (ii) there are no Events of Default, and all representations and warranties
in the Agreement are true and correct in all material respects on this date. 
Attached are the required documents supporting the certification.  The Officer
certifies that these are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) consistently applied from one period to the next
except as explained in an accompanying letter or footnotes.  The Officer
acknowledges that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

Interim financial statements with CC

 

Quarterly within 45 days*

 

Yes  No

Annual (CPA Audited)

 

FYE within 120 days

 

Yes  No

10-Q, 10-K and 8-K

 

Within 5 days after filing with SEC

 

Yes  No

BBC A/R Agings

 

Quarterly within 45 days*

 

Yes  No

 

--------------------------------------------------------------------------------

*Monthly w/in 30 days when borrowing.

 

Financial Covenant

 

Required

 

Actual

 

Complies

Minimum Adjusted Quick Ratio (quarterly*)

 

1.75:1.0**

 

:1.0

 

Yes  No

Minimum EBITDA

 

 

 

 

 

 

(cumulative - beginning Q-ending 9/30/04)

 

($500,000) 7/1/04 thru 9/30/04

 

$

 

Yes  No

 

 

($3,400,000) 7/1/04 thru 12/31/04

 

$

 

Yes  No

 

 

($2,900,000) 1/1/05 thru 3/31/05

 

$

 

Yes  No

 

 

($2,400,000) 1/1/05 thru 6/30/05

 

$

 

Yes  No

 

 

($1,800,000) 1/1/05 thru 9/30/05

 

$

 

Yes  No

 

 

($100,000) 1/1/05 thru 12/31/05

 

$

 

Yes  No

 

 

$500,0001/1/06 thru 3/31/06

 

$

 

Yes  No

 

 

$1,000,0001/1/06 thru 6/30/06

 

$

 

Yes  No

 

--------------------------------------------------------------------------------

*Monthly when borrowing. **1.50:1.0 from the 2005 Closing Date through 11/30/05.

 

 

BANK USE ONLY

Comments Regarding Exceptions: See Attached. Sincerely,

 

 

 

Received by:

 

Signature

 

 

authorized signer

 

 

 

Title

 

Date:

 

 

 

 

Date

 

Verified:

 

 

 

 

authorized signer

 

 

 

 

 

Date:

 

 

 

Compliance Status:

Yes

No

 

--------------------------------------------------------------------------------